               Case 3:21-cv-05332-BHS Document 6 Filed 06/29/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STEPHEN CHRISTOPHER WRIGHT,
        SARAH WRIGHT,                                   CASE NO. 3:21-CV-5332-BHS
11
                               Plaintiffs,              REPORT AND RECOMMENDATION
12
                v.                                      Noting Date: July 16, 2021
13
        CHARLES HANIFY, et al.,
14
                               Defendants.
15

16          Plaintiffs Stephen Christopher Wright and Sarah Wright, proceeding pro se, filed this

17 action alleging violations of their constitutional rights and the Americans with Disabilities Act.

18 See Dkt. 1-1. The District Court has referred Plaintiff’s pending Application to Proceed In

19 Forma Pauperis (“IFP”) and Proposed Amended Complaint to United States Magistrate Judge

20 David W. Christel pursuant to Amended General Order 02-19.

21          Plaintiffs filed this action on May 5, 2021. See Dkt. 1. On May 17, 2021, the Court

22 screened Plaintiffs’ Proposed Complaint and found it was deficient because Plaintiffs failed to

23 state a claim for which relief may be granted. See Dkt. 5. The Court dismissed the Proposed

24 Complaint without prejudice, re-noted the pending Applications to Proceed IFP, and provided


     REPORT AND RECOMMENDATION - 1
               Case 3:21-cv-05332-BHS Document 6 Filed 06/29/21 Page 2 of 2




 1 Plaintiffs leave to file an amended pleading by June 18, 2021, to cure the identified deficiencies.

 2 Id. The Court warned that failure to file an amended complaint or adequately respond to the

 3 issues identified in the Order would result in the Court recommending the Applications to

 4 Proceed IFP be denied and the case be closed. Id.

 5          Plaintiffs have failed to comply with the Court’s Order. They have not filed a response to

 6 the Order or filed an amended complaint. Further, as discussed in the Order, Plaintiffs have

 7 failed to state a claim upon which relief can be granted in the Proposed Complaint. See Dkt. 5.

 8 Therefore, the Court recommends the Applications to Proceed IFP (Dkt. 1, 3, 4) be denied and

 9 this case be dismissed without prejudice.

10          Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

11 Procedure, the parties shall have fourteen (14) days from service of this Report to file written

12 objections. See also Fed. R. Civ. P. 6. Failure to file objections will result in a waiver of those

13 objections for purposes of appeal. Thomas v Arn, 474 U.S. 140 (1985). Accommodating the time

14 limit imposed by Rule 72(b), the Clerk is directed to set the matter for consideration on July 16,

15 2021, as noted in the caption.

16          Dated this 29th day of June, 2021.

17

18                                                         A
                                                           David W. Christel
19                                                         United States Magistrate Judge

20

21

22

23

24


     REPORT AND RECOMMENDATION - 2
